DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14-21 are pending. Claim 13 has been canceled.

Claim Objections
Claims 1-10 and 15 are objected to because of the following informalities:  
The limitation “AEI-coated plurality of AEI-coated catalytic particles” in claim 1 should be corrected to read “AEI-coated plurality of catalytic particles”.
The limitation “CEI-coated plurality of particles” in claim 1 should be corrected to read “CEI-coated plurality of catalytic particles”.
The limitation “the ion exchange membrane is selected from a cation exchange membrane” in claim 2 should be corrected to read “the ion exchange membrane is a cation exchange membrane”.
The limitation “catalytic plurality of particles” in claim 3 should be corrected to read “plurality of catalytic particles”.
The limitation “poly(quinoxaline), poly(phenylene oxide)” in claims 4 and 15 should be corrected to read “sulfonated poly(quinoxaline)” (see the Abstract cited on page 12 of the Remarks filed on November 22, 2021 ). The claims 4 and 15 recite sulfonated poly(phenylene oxide).
Claims 5-10 are objected to as being dependent on the objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 8, 10, 12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 3 and 14 recite the broad recitation “a noble metal”, and the claims also recite “optionally Ag, Au, Ir, Pd, or Pt” which is the narrower statement of the range/limitation (see the “Noble Metals: Definition, List, Properties, and Examples”) . 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the limitation “the backbone" in claim 5.  However, claim 5 recites “poly(phenylene oxide)-based backbone, polysulfone-based backbone, poly(N,N-
Claim 8 ultimately depends on claim 1 and recites “the ion exchange ionomer coating”. However, claim 1 recites “a first ionomer-coated catalytic particle, a first-ionomer coated plurality of catalytic particles, or a first ionomer-coated catalytic film” and “a second ionomer-coated catalytic particle, a second ionomer-coated plurality of catalytic particles, or a second ionomer-coated catalytic film”. Therefore, it is not clear to which ion exchange ionomer coating is claim 8 referring to.
Claim 10 recites the limitation “the ion exchange ionomer coating” in claim 1.
However, claim 1 recites “a first ionomer-coated catalytic particle, a first-ionomer coated plurality of catalytic particles, or a first ionomer-coated catalytic film” and “a second ionomer-coated catalytic particle, a second ionomer-coated plurality of catalytic particles, or a second ionomer-coated catalytic film”. Therefore, it is not clear to which ion exchange ionomer coating is claim 10 referring to.
Claim 10 depends on claim 1 and recites “an interface comprising a first ionomer-coated catalytic particles or ionomer-coated catalytic film and second ionomer-coated catalytic particles or ionomer-coated catalytic film”. However, claim 1 recites that the first ionomer-coated catalytic particles or ionomer-coated catalytic film and the second ionomer-coated catalytic particles or ionomer-coated catalytic film are placed in contact with an ion exchange membrane. Therefore, the ion exchange membrane separates the 
The term “interface” is interpreted as “a point where two subjects meet and interact”.
Therefore, there is no interface between the first ionomer-coated catalytic particles or ionomer-coated catalytic film and the second ionomer-coated catalytic particles or ionomer-coated catalytic film.
Claim 12 depends on claim 11 and recites the limitation “the ion exchange ionomer coating”. However, claim 11 recites “a first catalyst coated by a first exchange ionomer” and “a second catalyst coated by a second ion exchange ionomer”. Therefore, it is not clear to which ion exchange ionomer coating is claim 12 referring to.
Claim 17 recites the limitation “the backbone" in claim 16.  However, claim 16 recites “poly(phenylene oxide)-based backbone, polysulfone-based backbone, poly(N,N-diallylazacycloalkane)-based backbone, bromoalkyl-tethered poly(biphenyl alkylene)-based backbone, multiblock copoly(arylene ether)-based backbone, poly(vinylchloride)-based backbone, and cardo-polyetherketone-based backbone”. Therefore, it is not clear to which backbone is claim 17 referring to.
Claim 18 contains the trademark/trade name Nafion®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or an ionomer and, accordingly, the identification/description is indefinite.
Claim 21 recites the limitation “the ion exchange ionomer coating” in claim 11.
However, claim 11 recites first catalyst coated by a first ion exchange ionomer and a second catalyst coated by a second ion exchange ionomer. Therefore, it is not clear to which ion exchange ionomer coating is claim 21 referring to.
Claim 21 depends on claim 11 and recites “increase a pH gradient across an interface comprising a first ionomer-coated catalytic particle, ionomer-coated plurality of particles or ionomer-coated catalytic film and a second ionomer-coated catalytic particle, plurality of ionomer-coated catalytic particles, and ionomer-coated catalytic film”.
However, claim 11 only recites “first catalyst coated by a first ion exchange monomer” and “second catalyst coated by a second ion exchange monomer”.  The coated catalysts are comprised in a first and second electrode separated by an ion exchange membrane.
The term “interface” is interpreted as “a point where two subjects meet and interact”.
Therefore, there is no interface comprising a first catalyst coated by a first ionomer and a second catalyst coated by a second monomer. 
Therefore, it is not clear what is the joint inventor claiming as the invention in claims 3, 6, 8, 10, 12, 14, 17, 18, and 21 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 11, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosek et al. (US Patent 5,523,177).
With regard to claim 11, Kosek et al. teach a membrane electrode assembly (10):

    PNG
    media_image1.png
    225
    599
    media_image1.png
    Greyscale
.
The membrane electrode assembly (10) comprises the anode porous structure (11) bonded in contact with the first surface of a proton-exchange membrane (12), and the cathode gas diffusion electrode (18) bonded to and in contact with the second surface of the proton-exchange membrane (12)(fig. 1, column 3, line 63-column 4, line 5).
The anode structure (11) comprises reduced catalyst particles (Pt-Ru)Ox (17) coated with liquid ionomer (16) (column 4, lines 30-33 and Example 1 in column 6, lines 37-54). The liquid ionomer is a Nafion solution (Example 1 in column 6, lines 37-54).

Nafion is a defined as cation exchange membrane and cation exchange ionomer (see page 5 of the specification of the instant application).
Therefore, the anode (11) of Kosek et al. is equivalent to a “first electrode comprising a first catalyst coated by a first ion exchange monomer, which is a cation exchange ionomer”.
The cathode (18) of Kosek et al. is equivalent to “the second electrode” in claim 11.
Fig. 1 shows clearly that the first electrode and the second electrode are separated by an ion exchange membrane, which is a cation exchange membrane.
Kosek et al. teach that the anode (11) comprising the particles (17) coated with the ionomer (16) is put in contact with a feed consisting of mix of methanol and water (Example 1, column 7, lines 5-10). The mix of methanol and water is a reducing agent, as defined on page 6, lines 1-3 of the specification of the instant application.
This meets the limitations of claim 11 for “introducing a reducing agent to a first electrode comprising a first catalyst coated by a first ion exchange ionomer”.
With regard to claim 14, the reduced catalyst particles (Pt-Ru)Ox (17) comprise Pt.
With regard to claim 15, Kosek et al. teach that the proton-exchange membrane (12) is a Nafion 117 membrane (Example 1 in column 6, lines 37-54), which is a perfluorosulfonic acid (PFSA)/polytetrafluoroethylene (PTFE) copolymer,

It is examiner’s position that the feed of Kosek et al. meets the limitations for “single-pass mode”.

8.	Claims 1-5, 7-9, 11, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unlu et al. (US 2015/0064581).
With regard to claims 1 and 2, Unlu et al. teach a process comprising the steps of:
-making a catalyst ink for a PEM electrode by mixing NafionR solution, Pt/C catalyst, isopropyl alcohol and water; coating the ink on paper, and drying;
-making a catalyst ink for a AEM electrode by mixing AEI (anion exchange ionomer), Pt/C catalyst, water, and DMF, coating the ink on paper and drying;
-spraying an AEI on the surface of the AEM electrode and perfoming ion exchange;
-assembling the PEM and the AEM electrodes with a NafionR membrane in between (par.0043-0044).
Nafion is a defined as cation exchange membrane and cation exchange ionomer (see page 5 of the specification of the instant application).

The second and third steps above are equivalent to a step of “coating a first catalytic film with an ion exchange ionomer to result in a first ionomer-coated catalytic film”, wherein the first ionomer-coated catalytic film is an AEI-coated catalytic film in claim 1.
The last step meets the limitations of claims 1 and 2 for “placing the first-ionomer coated catalytic film in contact with an ion exchange membrane” and “placing the second ionomer-coated plurality of particles in contact with the ion exchange membrane”, wherein the ion exchange membrane is a cation exchange membrane.
Therefore, the method of Unlu et al. is equivalent to the method in claims 1 and 2.
With regard to claim 3, Unlu et al. teach catalyst particles which are Pt on C support (par.0043).
With regard to claim 4, Unlu et al. teach a NafionR membrane (par.0044), which meets the limitations for a perfluorosulfonic acid (PFSA)/polytetrafluoroethylene (PTFE) copolymer.
With regard to claim 5, Unlu et al. teach that the anion exchange ionomer may be poly(arylene ether sulfone) functionalized with quaternary ammonium groups (par.0031). This meets the limitations for an anion exchange ionomer comprising a polysulfone-based backbone.

With regard to claim 8, Unlu et al. teach that hydrogen is the reducing agent, and water is formed in the fuel cell (par.0030).
With regard to claim 9, it is examiner’s position that the feed of hydrogen of Unlu et al. meets the limitations for “single-pass mode”.
With regard to claim 11, Unlu et al. teach a process comprising the steps of:
-making a catalyst ink for a PEM electrode by mixing NafionR solution, Pt/C catalyst, isopropyl alcohol and water; coating the ink on paper, and drying;
-making a catalyst ink for a AEM electrode by mixing AEI (anion exchange ionomer), Pt/C catalyst, water, and DMF, coating the ink on paper and drying;
-spraying an AEI on the surface of the AEM electrode and perfoming ion exchange;
-assembling the PEM and the AEM electrodes with a NafionR membrane in between (par.0043-0044).
Nafion is a defined as cation exchange membrane and cation exchange ionomer (see page 5 of the specification of the instant application).
The first step is equivalent to a step of obtaining “a first electrode comprising a first catalyst coated by a first ion exchange ionomer”, wherein the first ion exchange ionomer is a cation exchange ionomer in claim 11.

The last step meets the limitations of claims 11 for “the first electrode and the second electrode are separated by an ion exchange membrane which is a cation exchange membrane”.
Unlu et al. teach that a reducing agent is introduced in the fuel cell (par.0030).This is equivalent to a step of introducing a reducing agent in the first electrode or the second electrode.
With regard to claim 14, Unlu et al. teach catalyst particles which are Pt on C support (par.0043).
With regard to claim 15, Unlu et al. teach a NafionR polymer (par.0043-0044), which meets the limitations for a perfluorosulfonic acid (PFSA)/polytetrafluoroethylene (PTFE) copolymer.
With regard to claim 16, Unlu et al. teach that the anion exchange ionomer may be poly(arylene ether sulfone) functionalized with quaternary ammonium groups (par.0031). This meets the limitations for an anion exchange ionomer comprising a polysulfone-based backbone.
With regard to claim 19, Unlu et al. teach that hydrogen is the reducing agent, (par.0030).
With regard to claim 20, it is examiner’s position that the feed of hydrogen of Unlu et al. meets the limitations for “single-pass mode”.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the specification is withdrawn following the applicant’s amendment to the specification;
-the rejection of claims 4 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to the claims;
-the rejection of claims 2 and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn following the applicant’s amendment to claim 2 and the cancelation of claim 13;
-the rejection of claims 1-4, 7-10 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Kosek et al. (US Patent 5,523,177) is withdrawn following the applicant’s amendments to claim 1 and 21; and
-the rejection of claims 1, 2, 4, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 9,537,156) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-12 and 14-21 are presented in paragraphs 4-8 above.

Conclusion
10.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/           Primary Examiner, Art Unit 1722